 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5
     NORTHWEST LABORERS-EMPLOYERS
 6   HEALTH & SECURITY TRUST,
                                                             CASE NO. 2:17-cv-01735-BAT
 7                               Plaintiff,
                                                             ORDER DIRECTING PARTIES TO
 8           v.                                              COMPLY WITH PRETRIAL
                                                             SCHEDULE
 9   WESTERN WASHINGTON LABORERS-
     EMPLOYERS PENSION TRUST, et al.,
10
                                 Defendants.
11
            Pursuant to the Court’s Scheduling Order (Dkt. 10), the parties were to participate in
12
     mediation by October 26, 2018, and the Plaintiff’s Pretrial Statement was due on November 13,
13
     2018. Nothing has been filed in this case since May 24, 2018. Dkt. 18.
14
            The parties shall immediately notify the Court of the status of this case and comply with
15
     all deadlines. If this case has settled, Plaintiff’s counsel shall immediately advise the Court of
16
     that fact by calling Deputy Clerk Agalelei Elkington at (206) 370-8421 or e-mail:
17
     Agalelei_elkington@wawd.uscourts.gov. Pursuant to LCR 11(b), an attorney who fails to give
18
     the Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court
19
     deems appropriate.
20
            DATED this 16th day of November, 2018.
21

22

23
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge


     ORDER DIRECTING PARTIES TO COMPLY
     WITH PRETRIAL SCHEDULE - 1
